Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 28, 2017

The Court of Appeals hereby passes the following order:

A18A0792. MICHAEL SHANE HUGGINS v. THE STATE.

      Michael Shane Huggins, who has been charged with child molestation and
multiple counts of aggravated sexual battery, filed a special demurrer to the indictment,
asserting that the date range could be narrowed. The trial court denied the special
demurrer, and Huggins filed this direct appeal.
      As a general rule, a right of direct appeal lies from a final judgment; that is,
where the case is no longer pending below.1 See OCGA § 5-6-34 (a) (1). An order
denying a special demurrer is not a final order. Rather, “objections to overruling a
special demurrer are reviewable by the appellate courts under the interlocutory appeal
procedures of OCGA § 5-6-34 (b), or after conviction.” Ivey v. State, 210 Ga. App.
782, 782 (437 SE2d 810) (1993). Because Huggins failed to comply with this Court’s
interlocutory procedures, this premature appeal is hereby DISMISSED.




      1
         The Supreme Court has created limited exceptions to this rule. See Hubbard
v. State, 254 Ga. 694 (333 SE2d 827) (1985) (statutory speedy trial claim); Patterson
v. State, 248 Ga. 875 (287 SE2d 7) (1982) (double jeopardy). Here, Huggins has not
asserted a statutory speedy trial claim or a claim of double jeopardy.
Court of Appeals of the State of Georgia
        Clerk’s Office, Atlanta,____________________
                                  11/28/2017
        I certi fy that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my si gnature and the seal of said court
hereto affixed the day and year last above written.

                                                  , Clerk.